DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zama et al. (8,662,615) in view of Lee (7,641,302) in view of Koitabashi et al. (2002/0021325).

	Regarding claims 1, Zama teaches a method for printing image content wherein all of the image content to be printed is located within a cross-track image width, the method comprising:
	a) characterizing the linear printhead (col. 6, lines 12-67) to determine an image quality level as a function of cross-track position, wherein the linear printhead having a cross-track printhead width that is wider than the cross-track image width of the image content to be printed (col. 6, lines 12-67);
	b) designating a segment off the linear printhead including a plurality of contiguous ink nozzles from said array of ink nozzles wherein the image quality level for all ink nozzles within the designated segment is acceptable and wherein the designated 
	c) shifting a data printing range relative to the linear printhead to align the data printing range with a range of nozzles with no printing faults (col. 6, lines 51-67); and
	
	Zama does not teach translating the linear printhead relative to a receiver medium using a translation mechanism to align the designated segment of the linear printhead is aligned with a region on the receiver medium where the image content is to be printed. Lee teaches this (Lee, fig. 4C, note that the printhead is translated to the left). It would have b	een obvious to one of ordinary skill in the art at the time of invention to translate the linear head relative to the data pattern range, as disclosed by Lee, instead of translating the data pattern range relative to the linear head, as disclosed by Zama, because the translations were obvious variants of each other. MPEP 2144.04 states that a reversal of parts is not patentable if such a reversal does not patentably modify the device. Here, whether the data range is shifted to a contiguous set of nozzles on the linear printhead capable of printing without fault or a contiguous set of nozzles on the linear printhead capable of printing without fault is shifted to the data range, the outcome is the same. 
	Zama in view of Lee does not explicitly teach comparing said image quality level to a threshold image quality level above which the image quality of an image to be printed is acceptable, where the image quality level within the designated segment is above said threshold image quality level, said designated segment comprising a 

	Regarding claim 2, Zama in view of Lee and Koitabashi teaches the method of claim 1, wherein characterizing the linear printhead includes:
	i) providing digital image data for a test target;
	ii) printing the test target using the linear printhead;
	iii) capturing a digital image of the printed test target; and
	iv) automatically analyzing the captured digital image to determine the image quality level as a function of cross-track position (Lee, see figs. 3, 8, cols. 4-5, lines 66-5, Note that a print test is printed and detected by defective nozzle position detection unit 300, which is necessarily some sort of optical detector, and then the results are used to automatically reposition the printhead to create an acceptable image. Koitabashi, see fig. 29). 



	Regarding claim 21, Zama in view of Lee and Koitabashi teaches the method of claim 1, further including printing the image content to be printed on the receiver medium using the designated segment of the linear printhead (see claim 1 rejection).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zama in view of Lee and Koitabashi as applied to claim 2 above, and further in view of Billow (7,073,883).

	Regarding claim 3, Zama in view of Lee and Koitabashi teaches the method of claim 2, wherein the step of automatically analyzing the captures digital image includes determining a magnitude of local variations of the captured digital image, wherein the magnitude of local variations in the captured digital image correspond to a measurement of an image quality level in the captured digital image (Lee, see fig. 4A, Note that three undesired variations indicate drops in image quality where defective nozzles are present). Zama in view of Lee and Koitabashi does not teach wherein the test target includes a flatfield test pattern. Billow teaches this (Billow, see figs. 2-5, Note that flat field test patterns are used to determine nozzle functionality and alignment). It would have been obvious to one of ordinary skill in the art at the time of invention to use flat field test patterns, as disclosed by Billow, for the test patterns disclosed by Zama in 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853